BROWN, P. J.
The relator by this proceeding seeks to recover his salary for the month of January, 1896, for services rendered in relation to the care and custody of the papers and records of the late board of supervisors of Kings county. The motion was denied at the special term upon the ground that, by the express provision of the resolution of said board, his term of employment expired on January 1,1896. There were no papers read on the motion, except the affidavit of the relator, and the resolutions of the board annexed thereto, and there is consequently no dispute upon the facts of the case.
I do not deem it important to this motion to consider the question discussed by the learned corporation counsel, whether the effect of the consolidation act was to create a new corporation, under the title of the “City of Brooklyn,” or whether the county government was simply merged into, and consolidated with, the city. The resolution of the board of supervisors under which the relator acted, and which fixed his compensation, did not create an office. The relator was simply an employé of the county. The board of supervisors were by law the custodian of county property, and the books and records of the county, and were especially charged with the care of the latter, and directed “to provide for their safe keeping.” Laws 1892, c. 686, § 26. The consolidation law is drawn in the most general terms. It makes no specific provision for the care and safe-keeping of county records. All county property is declared to be vested in the city after January 1, 1896, and all duties of the board of supervisors after that date are devolved upon the common council of the city. From and after that date the board of supervisors and all county government ceased, and the local government for the whole county was vested in the city of Brooklyn; and all charges, compacts, and obligations of the county, or which, but for the consolidation act, would have been enforceable against the county, were imposed upon, and made en*633forceable against, the city. It would be too narrow a construction of the power of the board of supervisors to hold that its contracts with its employés having the care and custody of county property necessarily terminated absolutely on the 1st day of January, 1896. While the title to property passed from the county to the city on that date, and new public officers became charged with its care, the actual physical transfer from one officer to another would be a much slower proceeding. The law does not contemplate that the public officer who is charged with the duty of caring for public books and records has the manual custody of them. He acts through clerks and other subordinates, and the court will take judicial notice of that fact. The consolidation act should not have such a construction as would prevent the public records and books from having an actual custodian. The public interests would not permit us to so construe it, unless the language used actually compelled it. I am of the opinion, therefore, that the employés of the board of supervisors having the actual custody of its books and records retained their employment, and right to compensation for such services, until they were relieved by the officer of the city who was, by the charter or consolidation act,, made the custodian thereof. Such a construction is reasonable and proper, as it is in the interest of the preservation of public property; and it was within the power of the city officials to discharge the employés of the board at any time, and take the actual custody of its records. Such officials must be presumed to know the law, and their duties with respect to the records; and if they failed to remove them from the custody of the employés of the county, or make arrangements for their care, they must be pre-' sumed to have acquiesced in the arrangement existing, and impliedly continued the county employés in the city’s service.
The relator is therefore entitled to be paid for his services, unless his employment was for a fixed term. If it was, then his-claim is equitable, and not legal, and the order appealed from must be affirmed. The facts in relation to the relator’s employment are not in dispute, and, in my judgment, they are such as to entitle him to be paid his salary. It appears that up to and including the month of May, 1895, the relator was the clerk to the supervisor at large. From the 1st day of June he was employed as an .assistant to the clerk of the board of supervisors, in the care and safe-keeping of the county records, for which services his salary was fixed at $250 a month. It does not appear, from the papers before us, that he had or performed any other duties. It is true that the body of the resolution of May 20th provides that the clerk shall be the custodian of-the records “until such time as the county records are by law directed to be transferred” to the city. But that expression is not controlling as to the term of the relator’s employment. It is plain, I think, from the title of this resolution, and from the resolution of December 27th, that the term of employment was intended to be limited by the time of the actual transfer, and not by the day of the month on which consolidation between the city and county would take effect. The title of the *634resolution of May 20th is, “To provide for the custody and safekeeping of the records and documents,” etc., “until transferred to the city authorities pursuant to section 26 of chapter 686 of . the Laws of 1892.” The title of the resolution of December 27th is, “To provide for the custody and safe-keeping of records and documents and the care of county property until transferred to the city authorities,” etc. These expressions clearly contemplate an actual physical transfer, as distinguished from the legal transfer of the title of the property. The resolution of December makes this more apparent by its reference to the “costs and expenses incidental to the care, custody, transfer, and handling of the records from the county to the city,” etc., and by designating the fund from which such expenses were thereafter to be paid. The allegation of the relator’s affidavit that for the month of January, 1896, he performed the duties imposed upon him in reference to the care of the public records, is not denied, and for the services so rendered he was entitled to be paid his salary.
The order appealed from should be reversed, and the motion for a mandamus granted.
PRATT and HATCH, JJ., concur. '